Exhibit 10.3


 
FORM OF
 
NOTE EXCHANGE AGREEMENT
 
THIS NOTE EXCHANGE AGREEMENT (this “Agreement”) is dated as of January 14, 2020
(the “Closing Date”), between RumbleOn, Inc., a Nevada corporation (the
“Company”), and ___________ (the “Holder”) and relates to the proposed exchange
of that certain promissory note, dated ___________, payable by the Company to
the Holder (the “Note”), which Note is attached hereto as Exhibit A, for a new
note substantially in the form attached hereto as Exhibit B (“New Note”);
 
Recitals
 
WHEREAS, the principal and accrued interest from January 1, 2020 due under the
terms of the Note as of the Closing Date is $___________ (the “Outstanding
Amount”);
 
WHEREAS, the Note is set to mature on March 31, 2020 (the “Maturity Date”); and
 
WHEREAS, the parties wish to cancel the Note in exchange for the New Note for
the Outstanding Amount, substantially in the form attached hereto as Exhibit B.
 
NOW, THEREFORE, in consideration of the foregoing and for other good and
valuable consideration, the receipt and sufficiency of which are hereby agreed
and acknowledged, the parties hereto hereby agree as follows:
 
1. Securities Exchange.
 
(a) Upon the following terms and subject to the conditions contained herein, the
Holder agrees to deliver to the Company the Note in exchange for the New Note
and the Company agrees to deliver to the Holder the New Note.
 
(b) The execution and delivery of this Agreement by the parties hereto and the
closing under this Agreement (the “Closing”) shall occur upon execution of this
Agreement and the delivery of the Note to the Company for cancellation. At
Closing, (i) the New Note issued in exchange for cancellation of the Note shall
be deemed the full and final consideration for the cancellation of the Note, and
the Note shall thereby be fully satisfied, terminated and of no further force
and effect without any further action by any party; and (ii) all security
interests and other liens of every type at any time granted to or held by the
Holder as security for the indebtedness evidenced by the Note shall be
terminated and automatically released without further action by the Holder.
 
2. Waiver. The Holder hereby irrevocably waives the provisions set forth in the
Note such that: (i) the Company will not incur any penalty or premium by the
exchange of the Note for the New Note; (ii) the Company will not be obligated or
required to pay any further interest accrued under the terms of the Note; and
(iii) and the Holder will accept the New Note, rather than cash, as full
satisfaction of the Company’s obligations under the Note.
 
 

 
 
3. Representations, Warranties and Covenants of the Holder. The Holder hereby
makes the following representations and warranties to the Company, and covenants
for the benefit of the Company.
 
(a) This Agreement has been duly authorized, validly executed and delivered by
the Holder and is a valid and binding agreement and obligation of the Holder
enforceable against the Holder in accordance with its terms, subject to
limitations on enforcement by general principles of equity and by bankruptcy or
other laws affecting the enforcement of creditors’ rights generally, and the
Holder has the power and authority to execute and deliver this Agreement and
documents contemplated hereby and to perform its obligations hereunder and
thereunder.
 
(b) The Holder did not receive any other form of additional consideration in
connection with the issuance of the New Note.
 
(c) The Holder understands that the New Note is being offered and sold in
reliance on specific provisions of federal and state securities laws and that
the Company is relying upon the truth and accuracy of the representations,
warranties, agreements, acknowledgments and understandings of the Holder set
forth herein for purposes of qualifying for exemptions from registration under
the Securities Act of 1933, as amended (the “Securities Act”), and applicable
state securities laws.
 
 (d) The Holder owns and holds, beneficially and of record, the entire right,
title, and interest in and to the Note free and clear of all rights and
Encumbrances (as defined below) other than restrictions under the Securities Act
and other applicable federal and state securities laws. The Holder has full
power and authority to transfer and dispose of the Note free and clear of any
right or Encumbrance other than restrictions under the Securities Act and other
applicable federal and state securities laws. Other than the transactions
contemplated by this Agreement, there is no pending proposal, or other right of
any person to acquire all or any of portion of the Note. “Encumbrances” shall
mean any security or other property interest or right, claim, lien, pledge,
option, charge, security interest, contingent or conditional sale, or other
title claim or retention agreement interest or other right or claim of third
parties, whether perfected or not perfected, voluntarily incurred or arising by
operation of law, and including any agreement (other than this Agreement) to
grant or submit to any of the foregoing in the future.
 
 (e) The Holder is an “accredited investor” as defined under Rule 501 of
Regulation D promulgated under the Securities Act, with sufficient knowledge and
experience in financial matters as to be capable of evaluating the risks and
merits of the transaction contemplated hereby.
 
(f) The Holder is acquiring the New Note for the Holder’s own account, for
investment purposes, and not with a view to any resale or distribution in whole
or in part, in violation of the Securities Act or any applicable securities
laws; provided, however, that by making the representations herein, the Holder
does not agree to hold the New Note for any minimum or other specific term and
reserves the right to dispose of any shares of the Company’s Class B Common
Stock, $0.001 par value, issuable upon conversion of the New Note (“Conversion
Shares”) at any time in accordance with federal and state securities laws
applicable to such disposition.
 
(g) The Holder understands that the Conversion Shares are “restricted
securities,” as that term is defined in the Securities Act and the rules
thereunder, have not been registered under the Securities Act, and that none of
the Conversion Shares can be sold or transferred unless they are first
registered under the Securities Act and such state and other securities laws as
may be applicable or an exemption from registration under the Securities Act is
available (and then the Conversion Shares may be sold or transferred only in
compliance with such exemption and all applicable state and other securities
laws).
 
(h) No person or entity, other than the Company, has been authorized to give any
information or to make any representation on behalf of the Company in connection
with the New Note, and if given or made, such information or representations
have not been relied upon by the Holder as having been made or authorized by the
Company. The only representations and warranties made by the Company in
connection with the New Note are those contained in this Agreement, and the only
information made available by the Company in connection with the New Note is
contained in this Agreement.
 
 

 
 
4. Representations, Warranties and Covenants of the Company. The Company
represents and warrants to the Holder, and covenants for the benefit of the
Holder, as follows:
 
(a) The Company has been duly incorporated and is validly existing and in good
standing under the laws of the state of Nevada, with full corporate power and
authority to own, lease and operate its properties and to conduct its business
as currently conducted.
 
(b) This Agreement has been duly authorized, validly executed and delivered on
behalf of the Company and is a valid and binding agreement and obligation of the
Company enforceable against the Company in accordance with its terms, subject to
limitations on enforcement by general principles of equity and by bankruptcy or
other laws affecting the enforcement of creditors’ rights generally, and the
Company has full corporate power and authority to execute and deliver this
Agreement and the other agreements and documents contemplated hereby and to
perform its obligations hereunder and thereunder.
 
(c) The Company covenants and agrees that promptly following the Closing, the
Note will be cancelled and retired by the Company.
 
5. Fees and Expenses. Each party hereto shall pay the fees and expenses of its
advisors, counsel, accountants and other experts, if any, and all other
expenses, incurred by such party incident to the negotiation, preparation,
execution, delivery and performance of this Agreement.
 
6. Waiver of Interest. In addition to the waiver of any and all further accrued
interest under Section 2 of this Agreement, the Holder hereby irrevocably waives
any and all claims, demands, suits, actions, causes of action and rights
whatsoever at law or in equity, now existing or arising relating to any further
accrued and unpaid interest on the Note or any other agreement between the
parties. The Holder hereby acknowledges and agrees that it shall not commence or
prosecute in any way, or cause to be commenced or prosecuted, any action in any
court relating to such accrued and unpaid interest.
 
7. Governing Law; Consent to Jurisdiction. This Agreement shall be governed by
and interpreted in accordance with the laws of the State of Nevada without
giving effect conflicts of law principles that would result in the application
of the substantive laws of another jurisdiction. EACH PARTY WAIVES ITS RIGHT TO
A TRIAL BY JURY.
 
8. Entire Agreement. This Agreement constitutes the entire understanding and
agreement of the parties with respect to the subject matter hereof and
supersedes all prior and/or contemporaneous oral or written proposals or
agreements relating thereto all of which are merged herein. This Agreement may
not be amended or any provision hereof waived in whole or in part, except by a
written amendment signed by all of the parties hereto.
 
9. Counterparts. This Agreement may be executed by facsimile signature or
electronic PDF signature and in counterparts, each of which shall be deemed an
original, but all of which together shall constitute one and the same
instrument.
 
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]
 
 

 
 
 
 
 
 
 
 
IN WITNESS WHEREOF, this Agreement was duly executed on the date first written
above.
 
 
 
RUMBLEON, INC.
 
 
 
 
 


By:  


 
 
 
Marshall Chesrown
 
 
 
Chief Executive Officer
 
 
 
 
 
 
By:    


 
 
 
Name: 
 
 
 
Title: 
 

 

 



 
 
EXHIBIT A
 
The Note
(see attached)
 
 



 


EXHIBIT B
 
New Note
  See Exhibit 10.4 to the Form 8-K.
 
 


